internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-111568-01 date date legend purchaser purchaser’s parent purchaser’s new direct parent purchaser’s new ultimate parent seller’s parent seller target company official x plr-111568-01 company official y date a date b date c date d this is in response to a letter dated date submitted by your authorized representative requesting an extension of time to make a joint election pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations additional information was submitted in letters dated date date date and date purchaser’s parent and seller’s parent request an extension to file a sec_338 election pursuant to sec_338 of the internal_revenue_code code and sec_1_338_h_10_-1 of the income_tax regulations the election regarding purchaser's acquisition of target on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a the material information submitted for review is summarized below purchaser’s parent was the common parent of a consolidated_group including purchaser a wholly owned subsidiary seller’s parent is the common parent of a consolidated_group including seller a subsidiary of seller’s parent target was formerly a wholly owned subsidiary of seller and member of the seller’s parent’s consolidated_group on date b purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the target stock from seller on date a purchaser acquired all of the stock of target from seller in exchange for cash on date d purchaser’s parent was acquired by purchaser’s new direct parent a subsidiary of purchaser’s new ultimate parent and member of the purchaser’s new ultimate parent’s consolidated_group purchaser’s parent has been a member of the purchaser’s new ultimate parent consolidated_group since date d it is represented that purchaser’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 purchaser’s parent and seller’s parent intended to file the election the election was due on date c but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not plr-111568-01 expired for purchaser’s purchaser’s parent’s target’s seller’s or seller’s parent’s taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years of the purchaser purchaser’s parent purchaser’s new ultimate parent target seller or seller’s parent that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser’s parent and seller’s parent to file the election provided purchaser’s parent and seller’s parent show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by seller’s parent company official x and company official y explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the taxpayers reasonably relied on a qualified_tax professional the request for relief was initiated before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v plr-111568-01 based on the facts and information submitted including the representations made we conclude that purchaser’s parent and seller’s parent have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser’s parent and seller’s parent to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' purchaser’s new ultimate parent’s consolidated group’s purchaser’s parent’s consolidated group’s target’s and seller’s parent’s consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 purchaser’s parent and seller’s parent must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form purchaser’s parent and seller’s parent must file or amend as applicable their returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the election we express no opinion as to whether the acquisition sale of the target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-111568-01 a copy of this letter must be provided to seller’s parent this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate by ken cohen senior technician reviewer branch
